PER CURIAM.
The narrow issue presented in this case is whether the appellant’s status as a resident of India precluded her from bringing a separate maintenance action against her husband, a Florida resident, for child support pursuant to section 61.09, Florida Statutes. We conclude that, under the facts of this case, it did not. See Howell v. Howell, 545 So.2d 933 (Fla. 2d DCA 1989); Wachsmuth v. Wachsmuth, 528 So.2d 1201 (Fla. 4th DCA 1988); Weinschel v. Weinschel, 368 So.2d 386 (Fla. 3d DCA 1979); Martin v. Martin, 128 So.2d 386 (Fla.1961); Tinsley v. Tinsley, 125 So.2d 553 (Fla.1960); Kiplinger v. Kiplinger, 147 Fla. 243, 2 So.2d 870 (1941). The order under review is accordingly reversed.
ERVIN, ALLEN and POLSTON, JJ., Concur.